UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q o QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-165406 APT MotoVox Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1668227 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8844 Hillcrest Road, Kansas City, Missouri 64138 (Address of principal executive offices) (Zip Code) 816-767-8783 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes x No As of November 03, 2014, there were 8,227,765,160 shares of the issuer’s $.00001 par value common stock issued and outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 16 2 PART I - FINANCIAL INFORMATION The following financial statements have not been reviewed by the Company’s independent accountant. Item 1. Financial Statements. APT MotoVox Group, Inc. Condensed Consolidated Balance Sheets The Financial Statements Have Not Been Reviewed By The Company's Independent Accountant (Unreviewed) (Audited) September 30 December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid assets Other - Total current assets Receivable, related party - - Property, plant and equipment, net Intangibles, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued Liabilities Related party Payables Line of Credit Debt Properties - current portion Debt, current portion Related party debt Total current liabilities Debt, long-term portion - Debt, properties, long-term portion Total liabilities Stockholders' deficit Series F convertible preferred stock, $0.00001 par value; 20,000 shares authorized; - - no shares issued and outstanding Series E convertible preferred stock, $0.00001 par value; 22,155,729 shares authorized; 22,155,729 and 22,155,729 issued and outstanding, respectively Series C convertible preferred stock, $0.00001 par value; 19,738,646 shares authorized; 19,738,643 and 19,738,643 shares issued and outstanding, respectively Series A convertible preferred stock, $0.00001 par value; 9,118,108 shares authorized; no shares issued and outstanding - Series B convertible preferred stock, $0.00001 par value; 20,500,0000 shares authorized; 500,000 issued and outstanding 5 Common stock, $0.01 par value; 100,000,000 shares authorized; 31,315,190 and 29,464,524 shares issued and outstanding, respectively Common stock, $0.00001 par value; 20,000,000,000 shares authorized; 6,519,278,740 shares issued and outstanding, respectively Additional Paid in Capital Accumulated deficit ) ) Total stockholders' equity ) ) Non controlling interest Total Shareholder Deficit ) ) Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 APT MotoVox Group, Inc. Condensed Consolidated Statements of Operations (Unaudited) The Financial Statements Have Not Been Reviewed By The Company's Independent Accountant (Unreviewed) (Unreviewed) Three months ended September 30 Nine months ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative Depreciation and amortization Net Operating Loss $ ) $ ) $ ) $ ) Other expense (income) Interest Expense $ Other Expense (income) $ ) $ ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to condensed consolidated financial statements. 4 APT MotoVox Group, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited and Unreviewed) Note 1 - Description of business and basis of presentation Description of business APT MotoVox Group, Inc. f/k/a Frozen Food Gift Group, inc. (we, us, our, the “Company”) was created on January 2, 2009 and was incorporated in the state of Delaware later that year.On March 21, 2014, we entered into a Share Exchange Agreement with APT Group, Inc. (“APT”) pursuant to which the shareholders of APT exchanged up to one hundred percent (100%) of the total issued and outstanding shares of APT (“APT Shares”) for Company shares, resulting in APT being a wholly-owned subsidiary or controlled subsidiary of the Company, and the Company being controlled by the existing shareholders of APT. APT is a propulsion technology company that manufactures and distributes advanced, environmentally friendly transportation, recreation and utility powersport products (www.powerapt.com). Basis of presentation The accompanying condensed consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial statements.In the opinion of management, such unaudited information includes all adjustments necessary for a fair presentation of this interim information.Operating results and cash flows for interim periods are not necessarily indicative of results that can be expected for the full year. The condensed consolidated financial statements include the accounts of APT MotoVox Group, Inc., APT, and its wholly-owned subsidiaries.All intercompany transactions have been eliminated in consolidation. 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statements This Quarterly Report of APT Motovox Group, Inc. on Form 10-Q contains forward-looking statements, particularly those identified with the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “objectives” and similar expressions. These statements reflect management’s best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under “Management’s Discussion and Analysis and Plan of Operations,” generally, and specifically therein under the captions “Liquidity and Capital Resources” as well as elsewhere in this Quarterly Report on Form 10-Q. Actual events or results may differ materially from those discussed herein. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guarantee, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. 6 General Discussion and Outlook APT MotoVox Group, Inc. f/k/a Frozen Food Gift Group, Inc. (we, us, our, the “Company”) was created on January 2, 2009 and was incorporated in the state of Delaware later that year.On March 21, 2014, we entered into a Share Exchange Agreement with APT Group, Inc. (“APT”) pursuant to which the shareholders of APT exchanged up to one hundred percent (100%) of the total issued and outstanding shares of APT (“APT Shares”) for Company shares, resulting in APT being a wholly-owned subsidiary or controlled subsidiary of the Company, and the Company being controlled by the existing shareholders of APT. Founded in 2008 and entering sales in 2011, APT (American Performance Technologies/MotoVox ®) is a propulsion technology company that develops, sells and distributes advanced, environmentally friendly transportation, recreation and utility power-sport products for a global market (www.PowerAPT.com) and (www.motovox.com). MotoVox® Power-Sport Products The MotoVox® product line is composed of Pro and entry level lines of motorsports products. Motoped® Brand Lightweight, clever, low carbon footprint, fuel efficient, purposeful, and funMOTOPEDS®go places and do things that traditional bicycles or motorcycles can't. MOTOPED®gets you there with head-turning style that's impossible to ignore. As a commuter bike, MOTOPEDS® deliver between 150-200+mpg traveling at speeds between 20 and 30 mph. With proper engine certifications MOTOPEDS® can be equipped with larger engine displacements, achieving more power and speeds that can transformtheMOTOPED®. SmartCarb® Fuel Systems SmartCarb® product line is a proprietary single-circuit fuel system that delivers market-leading fuel economy, ultra-low emissions, altitude compensation, and increased performance for small engine vehicles and utility products. Product Distribution We utilize a diverse distribution base of mass retailers, regional retailers, specialty dealers and international distributors to distribute our products. In total, we have approximately 3,000 distribution points, including Alco, Sears and Kmart locations. Intellectual Property/Technology APT holds 26 patents, and trademarks within the US and overseas, focused on fuel systems and design patents for our products, including patents for our SmartCarbs® fuel delivery system and our zero oil consumption, ultra-low emissions 2-stroke engine design (Sonic Flow Induction).We also hold various design and utility patents and trademarks on the MotoVox® line. Profit MotoVox® will be introducing new products that increase: 1) Gross Margin Dollars; and 2) Gross Profit Margin.We continue to reduce the Bill of Materials (BOM) costs on the SmartCarb® as volume continues to increase allowing for greater gross profit margin. Innovations Although the company’s defective product percentage rate is low, compared to industry standards, we will continue to lower defective rates through product design changes and processes. Results of Operations For the Three Months Ended September 30, 2014 and 2013 The following table sets forth, for the periods indicated, condensed statements of operations data.The table and the discussion below should be read in conjunction with the accompanying condensed consolidated financial statements and notes thereto, appearing elsewhere in this report. 7 Three months ended Sept 30, Percent Change Change Revenues $ $ ) -6 % Cost of revenues ) -1 % Gross profit ) -32 % Operating expenses: General and administrative ) -5 % Depreciation and amortization % Total Operating Expenses 6 % Net Loss $ ) $ ) $ ) 15 % Revenues and Gross Profit Revenues and Gross Profit have decreased by $95,306 during the three months ended September 30, 2014 compared to September 30, 2013, due to our inability to timely secure adequateproductioncapital in the second quarter of 2014. Accordingly, we were unable to accept all of the orders received in prior quarters for potential delivery this reporting period.This issue has been subsequently resolved going forward in 2014.Gross profit was affected by slightly higher marketing and Co-Op costs associated with sales to mass retailers. Operating Expenses General and Administrative costs decreased by 5% during the three months ending September 30, 2014 and compared to September 30, 2013 even accounting for higher audit and legal fees associated with becoming a public entity.Net General and Administrative costs were achieved with lower salaries and reduced operating costs.Net operating losses increased due primarily to (non-cash) accruals of amortization and depreciation. Net Loss Net losses for the three months ending September 30, 2014 compared to September 30, 2013 were 15% or $182,586 higher driven primarily by non-cash amortization and depreciation costs.The company continues to strive to manage administrative, operating, and supply chain costs. We have incurred losses and have not recorded any income tax expense or benefit.Accordingly, our net loss is driven by our gross profit, and operating and other expenses. 8 For the Nine Months Ended September 30, 2014 and 2013 The following table sets forth, for the periods indicated, condensed statements of operations data.The table and the discussion below should be read in conjunction with the accompanying condensed consolidated financial statements and notes thereto, appearing elsewhere in this report. Nine months ended Sept 30, Percent Change Change Revenues $ $ ) -37 % Cost of revenues ) -32 % Gross profit ) -65 % Operating expenses: General and administrative ) -8 % Depreciation and amortization 29
